REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a streaming system.

[2]	The following is an examiner’s statement of reasons for allowance: Prior arts were found and applied in the previous actions. However, in view of applicant’s arguments for independent claims 1 and 20, and further consideration of the prior arts it is determined that no strong motivation or reasoning to combine references to arrive at the claimed invention.
Further, Choi et al. (Choi) (US 2018/0109751) discloses the use of map data for predicting frames ([0088], [0143], 2D/3D map info of device’s current location is used for predicting a frame).  However, the data taught by Choi is distinct from the map data which is associated with streaming data, as claimed in the instant application.

 [3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “the metadata includes information associated with the user input and the streaming data, including information of a map, or information of a weapon”; and “A streaming system comprising: a streaming server configured to select a target interactive frame prediction model among a plurality of interactive frame prediction models, train the target interactive frame prediction model based on streaming data, a user input and metadata associated with the user input and by using the target interactive frame prediction model, generate a predicted frame by using the target interactive frame prediction model, encode the streaming data by selectively using the predicted frame, and
transmit the encoded streaming data; and a client device configured to receive the plurality of interactive frame prediction models and the encoded streaming data, select the target interactive frame prediction model among the plurality of interactive frame prediction models, and decode the encoded streaming data based on the trained interactive frame prediction model to provide recovered streaming data to a user”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488